     Case 17-06404 Doc 40-6 Filed 02/06/20 Entered 02/06/20 16:31:16                                                      Desc
               Statement Accompanying Relief From Stay Page 1 of 1


                                          REQUIRED STATEMENT TO ACCOMPANY
                                           ALL MOTIONS FOR RELIEF FROM STAY
                        Thomas W. Turk aka Thomas
All Cases: Debtor(s)    William Turk                             Case No.      17-06404                  Chapter    13
                                  NewRez LLC d/b/a Shellpoint Mortgage
                                  Servicing as the servicing agent for MTGLQ
All Cases: Moving Creditor        Investors, L.P.                       Date Case Filed                      03/02/2017
Nature of Relief Sought:        ■ Lift Stay           □ Annul Stay    □ Other (describe)
Chapter 13:      Date of Confirmation Hearing         n/a             Or Date Plan Confirmed               06/22/2017
Chapter 7:       □ No-Asset Report Filed on       n/a
                 □ No-Asset Report not filed, Date of Creditors Meeting    n/a

1.   Collateral
     a.   ■ Home
     b.   □ Car Year, Make, and Model            n/a
     c.   □ Other (describe)   n/a

2.   Balanced Owed as of January 10, 2020              $38,538.61, principal balance, $40,941.97 payoff balance
     Total of all other Liens against Collateral       $0.00

     In Chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the amounts and
3.   dates of all payments received from the debtor(s) post-petition:
     Attached as Exhibit E
4.   Estimated Value of Collateral (must be supplied in all cases)        $371,093.00 based on Debtors Schedule A/B

5.   Default
     a.   □ Pre-Petition Default
          Number of months                0        Amount        $0.00
     b.   ■ Post-Petition Default
          i.    ■ On direct payments to the moving creditor
                Number of months            6      Amount      $6,738.71 (includes suspense)
          ii.   □ On payments to the Standing Chapter 13 Trustee
                Number of Months            0      Amount        $0.00

6.   Other Allegations
     a.   □ Lack of Adequate Protection § 362(d)(1)
          i.    □ No insurance
          ii.   □ Taxes unpaid         Amount       $0.00
          iii. □ Rapidly depreciating asset
          iv. □ Other (describe)         n/a

     b.   □ No Equity and not Necessary for an Effective reorganization § 362(d)(2)

     c.   □ Other “Cause” § 362(d)(1)
          i.   □ Bad Faith (describe)               n/a
          ii. □ Multiple Filings
          iii. □ Other (describe)             n/a

     d.   Debtor’s Statement of Intention regarding the Collateral
     i.   □ Reaffirm     ii.    □ Redeem       iii.    □ Surrender             iv.    ■ No Statement of Intention Filed

Date:     February 6, 2020                                /s/ Kenneth W. Bach
                                                          Counsel for Movant
